Citation Nr: 0611541	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  05-09 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for tinnitus, currently rated as 10 percent 
disabling.

2.  Entitlement to the assignment of a higher initial 
disability rating for hearing loss, currently rated as 
noncompensably disabling. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from September 1948 to 
May 1952.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision 
rendered by the Albuquerque, New Mexico, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted the 
following:  service connection for tinnitus, assigning a 10 
percent rating therefor, effective July 1, 2004; and service 
connection for hearing loss, assigning a noncompensable 
disability rating therefor, effective July 1, 2004.  Inasmuch 
as the veteran has continued to express dissatisfaction with 
the disability ratings assigned and has otherwise not 
withdrawn his appeal, the appeal for the assignment of higher 
ratings continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the veteran testified at hearing in 
April 2006 before the undersigned Veterans Law Judge sitting 
at the RO.  The hearing transcript, which has been associated 
with the claims file, reveals that the veteran claims he 
suffers from balance problems, perhaps due to vertigo or 
meniere's disease, as a result of injuries sustained to his 
ears during service.  This is a separate issue which the 
veteran has not previously claimed and which has not been 
adjudicated.  Therefore, this issue is hereby referred to the 
RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's tinnitus is recurrent.

2.  The veteran suffers from level II right ear hearing loss 
and level III left ear hearing loss.


CONCLUSIONS OF LAW

1.  The veteran has been assigned the maximum schedular 
criteria available for service-connected tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.87, Diagnostic Code 6260 (2005).

2.  The criteria for a compensable disability rating for the 
veteran's service-connected hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.85, Tables VI and VII, Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected tinnitus and hearing loss are greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In addition, the evaluation 
of the same disability under various diagnoses and the 
evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
claims on appeal, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The 
claims on appeal in this case were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating.  Thus, the Board characterized the 
rating issues on appeal as claims for higher initial ratings.  
Consideration must be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  
Fenderson, supra.  Under the circumstances of this case, the 
Board must evaluate the veteran's service-connected tinnitus 
and hearing loss claims from the date they became effective. 

As was noted in the introduction portion of this decision, a 
September 2004 RO rating decision granted the following:  
service connection for tinnitus, assigning a 10 percent 
rating therefor, effective July 1, 2004; and service 
connection for hearing loss, assigning a noncompensable 
disability rating therefor, effective July 1, 2004.  

The relevant medical evidence of record consists of a 
September 2004 VA audiological examination report, which 
found that the veteran suffers from recurrent tinnitus and 
level II right ear hearing loss and level III left ear 
hearing loss.  

I. Tinnitus

At the outset, as the veteran filed his claim on July 1, 
2004, this case is not stayed by Chairman's Memorandum No. 
01-05-08 (April 28, 2005).  

In considering the higher rating claim for tinnitus, the 
Board observes that tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic 6260, which provides for a maximum 10 percent 
disability rating.  As the veteran is currently assigned the 
maximum 10 percent rating available, there is no basis under 
regulations for awarding the veteran a schedular rating in 
excess of the 10 percent rating he is currently assigned for 
tinnitus.  In cases such as this one, where the law and not 
the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

II.  Hearing Loss

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

On VA audiological evaluation in September 2004, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
20
25
50
50
36
LEFT
10
25
55
55
36

Speech recognition scores were 86 percent in the right ear 
and 80 percent in the left ear.  

Applying the criteria found in 38 C.F.R. § 4.85, the results 
of the veteran's September 2004 VA audiological evaluation 
yields level II hearing in the right ear and level III 
hearing in the left ear.  Entering the category designations 
for each ear into Table VII produces a noncompensable 
disability rating under Diagnostic Code 6100.  Under the 
circumstances, a compensable disability rating is not 
warranted.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of hearing loss shown by the September 2004 VA 
audiological examination report does not meet the standards 
for a compensable disability rating.  Therefore, the 
preponderance of the evidence is against the veteran claim.  

The Board takes note of the veteran's accredited 
representative's request that the veteran be afforded another 
VA audiological examination before the appeal is decided.  
The Board finds, however, that the September 2004 examination 
is comprehensive, current, and adequate for the purposes of 
resolving this appeal.  The veteran may advance a new 
increased rating claim should his hearing loss disability 
increase in severity in the future. 

III.  Extraschedular Consideration

Consideration has also been given to providing the veteran 
higher ratings for his service-connected tinnitus and hearing 
loss on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board emphasizes that the Schedule 
for Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
applicable under the circumstances.  

IV.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In this case the veteran was provided a VCAA notice letters 
prior to and after the initial September 2004 rating 
decision, in August 2004 and March 2005, respectively.  
However, as the September 2004 is the rating decision that 
awarded the veteran service connection for tinnitus and 
hearing loss and assigned the disability ratings being 
apealed, the claims involved in this appeal are considered 
"downstream" issues.  See Grantham v. Brown, 14 F.3d 1156 
(Fed. Cir. 1997).  In the March 2005 VCAA notice letter, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claims for 
increased ratings, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on the effective date element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
Moreover, as discussed below, the veteran was afforded a 
meaningful opportunity to present evidence and argument and 
to participate in his appeal.

In this case, the veteran was informed of his and the VA's 
respective responsibilities to identify and obtain relevant 
evidence, and was requested to submit any evidence supporting 
his claims to the VA in the above noted VCAA letters.  In the 
initial September 2004 rating decision, the veteran was 
informed of the applicable diagnostic codes and why he was 
not granted the next higher rating.  The veteran was aware of 
this fact, as he filed a notice of disagreement in October 
2004 asserting that he was entitled to higher ratings.  The 
veteran was informed of the laws and regulations governing 
his claims as well as the substance of the regulations 
implementing the VCAA in the Statement of the Case(SOC) 
provided in January 2005 and the June 2005 Supplemental 
Statement of the Case (SSOC).  Specifically, both of these 
documents informed the veteran of the complete rating 
criteria and disability ratings available to him in relation 
to the claims on appeal.  

In regard to the effective date of his disability ratings, 
the initial September 2004 rating decision explained to the 
veteran that the effective date was the date VA received his 
claim, July 1, 2004.  As there is nothing in the record to 
suggest that the veteran filed a formal or informal claim 
earlier than July 1, 2004, regarding the issues on appeal, 
there was no prejudice to the veteran in this case by VA's 
failure to providing him with notice concerning the 
assignment of effective dates. 

Accordingly, Board holds that the veteran, in fact, was 
provided with a meaningful opportunity to participate in his 
claim by VA.  A VA medical examination was procured for the 
purpose of evaluating the veteran's claims.  Based on that VA 
examination report, the veteran was awarded service 
connection and assigned the ratings upheld herein.  The 
veteran was provided with a January 2005 SOC, March 2005 VCAA 
letter, and June 2005 SSOC, all of which explained to the 
veteran, what type of evidence was needed to show he was 
entitled to higher disability ratings.  In response, the 
veteran submitted several letters to VA stating that he had 
submitted all relevant evidence and requested that a decision 
be rendered on the evidence of record.  The veteran presented 
written arguments and hearing testimony in support of his 
claims, and was assisted by his accredited representative.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  With regard to the duty to 
assist in developing evidence to support the veteran's claim, 
the Board notes that all available medical records have been 
obtained in support of his claims, and that he has been 
provided with a VA medical examination pertaining to his 
disability.  The veteran has submitted additional argument, 
but all the additional evidence identified has been obtained 
prior to an appellate decision on his claims.  

Thus, the Board finds that the veteran has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of his and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing his claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  We may therefore 
proceed with appellate review.


ORDER

A disability rating in excess of 10 percent for service-
connected tinnitus is denied.

A compensable disability rating for service-connected hearing 
loss is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


